EXHIBIT 10.30

January 4, 2008

Dear Keith,

This Letter Agreement supersedes your earlier letter agreement dated January 30,
2007 with respect to your entitlement to severance (“severance”) in connection
with your separation from service from Consumer Source Inc., and constitutes our
agreement relating to your severance in connection with your separation from
service from PRIMEDIA Inc. (“PRIMEDIA”) under any of the following
circumstances.

In the event that PRIMEDIA terminates your employment without cause, you will
receive as severance the greater of 12 months’ base salary at your then
effective rate or an amount consistent with PRIMEDIA’s regular severance
practices then in effect.

Subject to the conditions set forth below, you will also be entitled to receive
the above severance amount in the event that you incur a voluntary termination
for good reason upon, without your consent, (i) a material reduction in your
salary or aggregate target cash compensation, or (ii) you cease to be General
Counsel or head of the PRIMEDIA legal department if there are more than one
attorney in the department. However, clause (i) shall not be applicable if your
material reduction in compensation is implemented in virtually the same manner
for all senior executives of PRIMEDIA unless such material reduction occurs
within 12 months of a Change in Control. “Change in Control” for purposes of
this Letter Agreement shall mean a transaction or series of related transactions
whereby KKR Associates and/or its Affiliates (“KKR”) (a) sells or otherwise
disposes of beneficial ownership (within the meaning of Rule 1 3d-3 of the
Securities Exchange Act of 1934, as amended (the “1934 Act”)) of securities of
PRIMEDIA representing 35% or more of the combined voting power of all securities
of PRIMEDIA entitled to vote in the election of directors of PRIMEDIA to any
single person or group (within the meaning of Section 13(d)(3) of the 1934 Act,
and the rules and regulations promulgated thereunder), other than to an
Affiliate (as defined in the securities laws as defined in the 1934 Act) of KKR,
and in connection with or following



--------------------------------------------------------------------------------

such disposition such single person or group obtains control of a majority of
the seats (other than vacant seats) on the Board of Directors; (b) PRIMEDIA
adopts any plan of liquidation providing for the distribution of all or
substantially all of its assets; (c) all or substantially all of the assets or
business of PRIMEDIA is disposed of pursuant to a merger, consolidation or other
transaction (unless the shareholders or PRIMEDIA immediately prior to such
merger, consolidation or other transaction beneficially own, directly or
indirectly, in substantially the same proportion as they owned the voting stock
of PRIMEDIA prior to such event, the voting stock or other ownership interests
of the entity or entities, if any, that succeed to the business of PRIMEDIA); or
PRIMEDIA combines with another company and is the surviving corporation but,
immediately after the combination, the shareholders of PRIMEDIA immediately
prior to the combination hold, directly or indirectly, 50% or less of the voting
stock of the new combined corporation (there being excluded from the number of
shares held by such shareholders, but not from the voting stock of the combined
corporation, any shares received by affiliates of such other corporation in
exchange for stock of such other corporation).

In order for you to receive severance upon your voluntary termination for good
reason for the reasons stated above, each of the following conditions must be
satisfied: (i) you must terminate employment within one year of the initial good
reason event; (ii) you must give PRIMEDIA written notice of your good reason
event within 90 days of its initial occurrence; and (iii) PRIMEDIA shall have 30
days after your notice in which to remedy the good reason condition.

Your severance, less applicable withholding, will be paid in a single lump sum
within ten days after you execute the attached Separation and Release Agreement,
all the terms of which are incorporated herein by reference. If you fail to
return the Separation and Release Agreement within 45 days after your
termination or revoke your execution thereof within 7 days thereafter, this
Letter Agreement shall become null and void and you will not be entitled to any
severance payments hereunder.

 

-2-



--------------------------------------------------------------------------------

No severance payment shall be payable upon your separation from service for
cause. For purposes of this Letter Agreement, “cause” shall mean any dishonest
or fraudulent conduct against PRIMEDIA, substance abuse, conviction of a felony,
knowing and willful misconduct demonstrably injurious to PRIMEDIA, or the
willful or repeated failure or refusal to perform your material duties with
respect to PRIMEDIA or comply with the directions of the Board of Directors of
PRIMEDIA, or its Chairman, that are reasonably consistent with your duties.

The severance payment set forth above shall be in lieu of and not in addition to
any other severance policies of PRIMEDIA which may be in effect generally from
time to time.

Both parties agree that any disputes hereunder shall be heard and determined by
an arbitrator selected in accordance with the rules and procedures of the
American Arbitration Association in New York City and that the arbitrator’s
findings shall be final and binding on both parties hereto.

This Letter Agreement and its validity, interpretation, performance and
enforcement shall be governed by the laws of the State of New York.

This Letter Agreement constitutes our entire agreement and supersedes all prior
agreements between us relating to the subject matter hereof, written or oral,
which are of no further force and effect. The provisions of this Letter
Agreement may not be changed or waived, except by a writing signed by you and
PRIMEDIA.

It is our mutual intent that this Letter Agreement shall comply with all the
provisions of Section 409A of the Internal Revenue Code of 1986, as amended, to
the

 

-3-



--------------------------------------------------------------------------------

extent that any provision thereof is not exempt, and in the event that any such
provision does not so comply nor is exempt, it shall be interpreted in such a
manner as to be in compliance.

 

Very truly yours, /s/ DEAN B. NELSON Dean B. Nelson Chairman, PRIMEDIA Inc.

 

Agreed and accepted:

/s/ KEITH L. BELKNAP

Keith Belknap Date: 1/8/08

 

-4-



--------------------------------------------------------------------------------

SEPARATION AND RELEASE AGREEMENT

This Separation and Release Agreement (“Agreement”) by and between Keith Belknap
Employee”) and PRIMEDIA Inc. (the “Company”) shall become effective (“Effective
Date”) seven days after the execution of the release set forth in paragraph 7
(“Release”) which must be delivered to the Company on or before the expiration
of 45 days from the Date of Separation as defined below.

RECITAL

Employee and Company desire to reach a mutual understanding and acceptance of
the terms and conditions related to Employee’s separation from employment with
Company.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained it is hereby agreed as follows:

1. This Agreement shall supersede and cancel any prior agreement or letter of
any kind between the Employee and the Company with respect to the payment of
severance and any such agreement or letter shall be null and void upon the
Effective Date.

2. Employee shall cease to be an employee of Company as of                     
(“Date of Separation”) and shall be paid Employee’s normal salary through the
Date of Separation and any accrued but unused vacation days, less applicable
withholding, not later than on the first payroll date following the Date of
Separation.

3. In consideration of the Release, the Company shall pay Employee a



--------------------------------------------------------------------------------

single lump sum as severance (“Severance”) equal to $                    , less
applicable withholding, within 10 days following the Effective Date. In no event
shall any Severance ever be paid later than by March 15,         if for any
reason the Effective Date has not occurred by that date.

4. In addition to Severance, the Company will pay Employee
$                    , representing a prorated portion of target bonus under the
Company’s Executive Incentive Compensation Plan (“EICP”) for              which
EICP payment shall be made on                      and without regard to
Employee’s execution of the Release.

5. If Employee is currently participating in the PRIMEDIA Thrift and Retirement
Plan (the “PRIMEDIA Plan”), Employee shall cease to be an active participant in
the PRIMEDIA Plan on and after the Separation Date. The vested value of
Employee’s account balance under the PRIMEDIA Plan will be paid to Employee by
separate check issued by the Trustee of the PRIMEDIA Plan in accordance with the
provisions of the PRIMEDIA Plan; provided, however, that if the vested value of
Employee’s account balance under the PRIMEDIA Plan is greater than $1,000,
Employee shall have the option to keep her vested balance in the PRIMEDIA Plan
pursuant to the terms of the PRIMEDIA Plan. Employee’s coverage (if any) under
the PRIMEDIA Health and Welfare Program ceases as of the Date of Separation. If
Employee is covered under this Program as of the Date of Separation, Employee
may elect to continue to be covered by the PRIMEDIA Medical Plan, PRIMEDIA
Dental Plan and the PRIMEDIA Health Care Reimbursement Account Program if the
Employee makes the required monthly premium payments in accordance with the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”). If applicable,
additional information regarding COBRA continuation coverage will be delivered
to Employee under separate cover. The foregoing rights shall not be contingent
upon your execution of



--------------------------------------------------------------------------------

the Release.

6. Employee agrees that the Company is authorized to open any and all business
mail addressed to Employee at the Company’s address. Employee further
understands and agrees that the Company will not be responsible for forwarding
mail.

7. Employee, for Employee, Employee’s heirs, executors, administrators and
assigns, hereby unconditionally releases, discharges and acquits Company, its
subsidiaries, parents, and affiliates, and each of them, and their respective
officers, directors, shareholders, partners, employees, agents and affiliates,
and each of them (hereinafter collectively referred to as “Releasees”) from any
and all debts, agreements, promises, liabilities, claims, damages, actions,
causes of action, or demands of any kind or nature including without limitation
all claims of wrongful discharge, breach of contract, intentional infliction of
emotional distress, breach of alleged implied covenant of good faith and fair
dealing, invasion of privacy, defamation, and age or sex discrimination, or
discrimination based on any other ground, including but not limited to those
arising under the Age Discrimination in Employment Act, as amended, Title VII of
the Civil Rights Act of 1964, the Employee Retirement Income Security Act of
1974, the Fair Labor Standards Act, as amended, the Americans with Disabilities
Act and the Family and Medical Leave Act of 1993, the Sarbanes-Oxley Act of 2002
and all other federal, state and local equal employment, fair employment, civil
or human rights laws, codes and ordinances, regardless of whether such claims
are past, present, or future, personal or representative, known or unknown, or
arising out of any occurrence to date and expressly including but not limited to
any liability arising out of or in connection with the employment of Employee by
Company or the termination hereof, claims for attorneys’ fees and costs, and any
and all forms of compensation, including without limitation any severance or
termination payments, incentive awards or bonuses or similar



--------------------------------------------------------------------------------

payments, relating to such employment other than as set forth in paragraph 3.

It is understood and agreed that the Release set forth above is intended as and
shall be deemed to be a full and complete release of any and all claims that
Employee may have against the Company arising out of any occurrence arising on
or before the Effective Date and is intended to cover and does cover any and all
future damages not now known to Employee or which may later develop or be
discovered, including all causes of action therefor and arising out of or in
connection with any occurrence arising on or before the Effective Date.

8. By executing and delivering this Agreement, Employee acknowledges that
Employee:

(a) has carefully read and fully understands the terms of this Agreement,
including the Release set forth in Paragraph 7;

(b) is entering into this Agreement voluntarily and knowing that Employee is
releasing any and all claims that Employee has or believes Employee may have
against Company;

(c) has hereby been advised by this Agreement that Employee has the right to
consult with an attorney of Employee’s choosing prior to signing this Agreement;

(d) is giving this release of claims in return for consideration to which
Employee otherwise would not have been entitled, to-wit, any compensation and
benefit enhancements beyond those that Employee would otherwise be entitled to
pursuant to the Company’s policies and practices of general application;

(e) Employee has a period of 45 days from the Date of Separation to execute and
deliver the Release to the Company; and

(f) Employee has a period of 7 days to revoke or rescind the Release following
its execution and delivery to the Company within the applicable 45 day period.



--------------------------------------------------------------------------------

9. Employee hereby covenants not to sue or bring any claim against Releasees and
acknowledges and agrees that this Release may be pleaded as a full and complete
defense to, and may be used as the basis for an injunction against, any action,
claim, suit or other proceeding which may be instituted, prosecuted or attempted
in breach of this Agreement.

10. Employee promises not to make any statement, written or oral, directly or
indirectly, which in any way disparages Company or any of its affiliates or
their publications, or the employees, officers, directors or shareholders of any
of them. Employee promises to maintain this Agreement in strict confidence and
to make no disclosure of the terms hereof to any third party, except as may be
required by law.

11. Except as specifically agreed to between the Company and Employee with
respect to Employee’s right to retain his computer and blackberry, Employee
covenants that Employee has returned all Company property in Employee’s
possession to Company on or before the Date of Separation. Employee further
acknowledges receipt of the Notice on Conclusion of Employment, attached hereto
as Exhibit “A.” Employee understands and agrees that any disclosure in
contravention of this Agreement or Notice on Conclusion of Employment may
release Company from any obligations it may have to Employee under this
Agreement.

12. This Agreement sets forth the entire agreement between the parties regarding
Employee’s termination of employment from Company, supersedes any prior written,
oral or implied agreement between the parties hereto regarding the subject
matter hereof and may only be amended by a written agreement signed by the
parties hereto.

13. Employee agrees and understands that neither the content nor the



--------------------------------------------------------------------------------

execution of this Agreement, including the Release, shall constitute or be
construed as any implied or actual admission by Company of any liability to or
of the validity of any claim by Employee that Employee is entitled to additional
compensation or continued employment with the Company or that the Company
engaged in any wrongdoing.

14. Employee hereby represents and agrees that in entering into this Agreement,
including the Release, Employee has relied solely upon Employee’s own judgment,
belief and knowledge and Employee’s own legal and other professional advisors
and that no statement made by or on behalf of Company has in any way influenced
Employee in such regard.

15. Employee hereby represents and warrants to Company that Employee has not
assigned any claim Employee may or might have against Company to any third
party.

16. Each party shall pay its or her own attorneys’ fees, costs and expenses
related to this Agreement.

17. This Agreement shall be governed by and construed in accordance with the
laws of the State of Georgia.

18. The provisions of this Agreement are severable except that this Agreement
shall not be effective prior to the Effective Date. If any other provision of
the Agreement is declared invalid or unenforceable, the ruling will not affect
the validity and enforceability of any other provision of the Agreement.

19. It is the mutual intent of the parties that this Agreement shall comply with
all the provisions of Section 409(A) of the Internal Revenue Code of 1986, as
amended, to the extent that any provision thereof is not exempt, and in the
event that any such provision



--------------------------------------------------------------------------------

does not so comply nor is exempt, it shall be interpreted in such a manner as to
be in compliance therewith.

WITNESS the due execution hereof by a duly authorized officer of PRIMEDIA Inc.
this              day of                     ,             .

 

By:  

 

I, the undersigned Employee, hereby execute and deliver this Agreement,
including but not limited to the Release set forth in paragraph 7, this
             day of                     ,             . I further understand
that I have a period of seven days hereafter to revoke or rescind my execution
and delivery and that my rights under this Agreement shall not become effective
until the expiration of this seven-day period.

 

Name:   Keith Belknap Signature:    

 